Neither in their answer nor in their affidavits do respondents set forth any facts that raise a triable issue as to petitioner’s good faith in making application for an inspection of the stock book and stock transfer sheets of respondent corporation. Order modified and appellant’s motion for an inspection of the stock lists of respondent corporation granted. As so modified the order is affirmed, with $20 costs and disbursements to the appellant. Settle order on notice. Present — Cohn, J. P., Callahan, Breitel and Botein, JJ.; Callahan, J., dissents and votes to affirm.